Citation Nr: 0207559	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for amputation of the right 
little finger.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for amputation of the right little finger.  When 
this case was previously before the Board in February and 
November 2001, it was remanded in order to comply with due 
process and for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

It is noted that the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for an acquired psychiatric disability, 
to include post-traumatic stress disorder and residuals of a 
low back injury were adjudicated by the Board in its February 
and November 2001 decisions.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of an amputation of the right little finger.

2.  An amputation of the right little finger has not been 
shown to be related to service.


CONCLUSION OF LAW

Amputation of the right little finger was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the Board 
notes that the veteran testified at a hearing before the 
undersigned in July 2000.  Accordingly, the Board finds that 
all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The evidence in support of the veteran's claim that service 
connection is warranted for amputation of the right little 
finger consists of his statements concerning the injury to 
that finger.  In this regard, the Board notes that the 
veteran reported at the hearing before the undersigned in 
July 2000 that he was in a tank and the door on the canopy 
top fell and that he sustained a traumatic amputation of the 
finger.  He further related that he was treated for this at 
England General Hospital in Atlantic City, New Jersey.  See 
July 2000 hearing transcript.  

The evidence of record against the veteran's claim consists 
of the service medical records.  The record reflects that the 
veteran was hospitalized in England General Hospital from 
December 1943 to April 1944.  The hospital reports show that 
he was treated primarily for complaints involving the low 
back.  There was no mention made of an amputation of the 
right little finger.  The Board points out that he did not 
refer to an injury of the right little finger when he related 
a history of his injuries during the hospitalization.  It is 
also significant to observe that in the space provided on the 
separation examination in October 1945 to list significant 
diseases, wounds and injuries, there was no reference to the 
right little finger.  No musculoskeletal defects were 
reported on the separation examination.

Following the Board's remand in November 2001, the RO sent 
the veteran a letter in January 2002 in which it requested 
that the veteran furnish the names and address of the 
facility where his right little finger was amputated, as well 
as the approximate date of the procedure.  No response was 
received.  

Although the veteran is clearly competent to testify that he 
sustained an amputation of the right little finger, the fact 
remains that the contemporaneous service medical records are 
inconsistent with that allegation.  The fact that the service 
medical records contain no complaints or findings of an 
amputation of the right little finger is of greater probative 
value than the veteran's statements made in support of his 
claim for monetary benefits.  The Board observes that the 
veteran argued that the hospital report from England General 
Hospital would show that he had sustained the amputation.  
Those records are available and were reviewed, but they fail 
to support the veteran's claim.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for amputation of the right 
little finger.


ORDER

Service connection for amputation of the right little finger 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

